In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00336-CV


                         IN THE INTEREST OF Y.R., A CHILD

                           On Appeal from the 137th District Court
                                  Lubbock County, Texas
               Trial Court No. 2017-525,325, Honorable Meg Jordan, Presiding

                                  November 17, 2017

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Jose Guadalupe Robledo, has filed a motion to voluntarily dismiss his

appeal in accordance with Texas Rule of Appellate Procedure 42.1(a)(1), but has also

requested relief from this Court in his motion. We find that dismissing his appeal will not

prevent Robledo from seeking the requested relief from the trial court or prevent any

party from seeking relief to which it would otherwise be entitled. See TEX. R. APP. P.

42.1(a)(1). Accordingly, without passing on the merits of the case, we grant the motion

to dismiss and dismiss the appeal. All relief requested by Robledo from this Court is

denied. As the motion does not address costs, costs will be taxed against Robledo.
See id. at 42.1(d). No motion for rehearing will be entertained and our mandate will

issue forthwith.


                                                   Per Curiam




                                         2